Judgment, Supreme Court, New York County (Marcy L. Kahn, J.), rendered April 7, 2006, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and fourth degrees, and sentencing him to concurrent terms of one year, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The evidence established a valid inventory search.
The court properly exercised its discretion when it denied defendant’s mistrial motion and instead struck, with a curative instruction, a summation remark by the prosecutor that made an inappropriate reference to pretrial proceedings. The remark was only minimally prejudicial, and the curative instruction was sufficient (see People v Santiago, 52 NY2d 865 [1981]). Defendant’s remaining arguments regarding the People’s summation are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we find that the prosecutor’s brief reference to a matter not in evidence was harmless and that defendant’s other claims are without merit. Concur— Mazzarelli, J.P, Friedman, Nardelli, Williams and Freedman, JJ.